DETAILED ACTION

This Office Action is in response to Applicant's application filed on July 2, 2020 and preliminary amendment filed on 9/15/20. Currently, claims 4-7, 9, 12-13, 16, 18-19, 21, 24-31, 55, 58 are pending. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 28-29 recite the limitation "the blockchain”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 58 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The acronym RTP is not properly defined and thus indefinite.   

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 4-7, 9, 12-13, 25-31, 55, 58 are clearly drawn to at least one of the four categories of patent eligible subject matter recited in 35 U.S.C. 101 (method, system and non-transitory computer readable medium).  Claims 4-7, 9, 12-13, 25-31, 55, 58 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claim 4 recites determining supplier risk of suppliers in a supply chain network including a plurality of suppliers having respective supplier nodes and storing a mathematic model specific to an industry and identifying target data associated with a supplier in the supply chain network and use the mathematical model to computer a confidence score for meeting a sustainability standard to the supplier based on the target data, the score reflecting trade and environmental practices of the supplier in the industry, where the computer confidence score of a respective supplier in the supply chain network reflects a level of trustworthiness in the supply chain network.  Claim 31 recites determining supplier risk of suppliers in a supply chain network by storing a mathematical model specific to an industry and identifying target data, associated with a supplier in a supply chain network and using the mathematical model to compute and assign a score, for meeting a sustainability standard, to the supplier based on the target data, the score reflecting trade and environmental practices of the supplier in the industry and computationally attesting to a level of trustworthiness of a supply node in the supply chain network based on a respective confidence score assigned to the supply Dependent claims 5-7, 9, 12, 27-28, 30, 55, 58 also do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements either individually or in combination are merely an Dependent claims 13, 25-26, 30 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements individually or in combination such as data mining and website pinging, coupling the mining data, a human machine interface are well understood, routine and conventional in the field.  Claim 16 and claims 18-19, 21, 24 (based on depending from claim 16) integrate the abstract idea into practical application and thus are considered eligible subject matter.  

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 

Claims 4, 7, 12-13, 30-31 are rejected under 35 U.S.C. 103(a) as being unpatentable over Leidner et al. (US 2017/0039500 A1) (hereinafter Leidner) in view of Rothley et al. (US 2012/0158601 A1) (hereinafter Rothley)

Claims 4 and 31:
Leidner, as shown, discloses the following limitations of claims 4 and 31:
An apparatus (and corresponding method) for determining supplier risk of suppliers in a supply chain network (see para [0061], "By quantifying the value at risk for a client specific supply chain or physical asset the GSCI provides for risk mitigation and asset/investment re-allocation strategies."), 
the apparatus comprising: a supply chain network including a plurality of suppliers having respective supplier nodes ( see para [0011], " Vendors ("shippers") supply goods to manufactures and/or service providers ("consignees"), which in turn become vendors delivering goods and/or services to further parties. The relationship of goods, often in the form of commodities, and the shippers and consignees forms a supply chain. One method of representing such a supply chain is in the form of a supply chain graph. Companies often lack an explicit graph 
a memory configured to store a mathematical model specific to an industry (see para [0023], " The present invention provides a much more detailed and structured dataset based on actual commodities flows in near real-time and the interconnectedness into related industries, which, among other uses, can be input to models to outperform existing price forecasting methods for example the performance of an equity in a company with a dependency on the supply and price stability of a commodity. Also, events associated with risk factors (and their taxonomy) affecting commodity flows and supply chain relationships may be part of system modeling." and see para [0078]); and 
a processor coupled to the memory, the processor configured to identify target data, associated with a supplier in  the supply chain network, in real-time (see para [0022], "the present invention may be used to identify and track supply/demand relationships and resulting commodity flows between entities in near real-time. Preferably, data collected includes quantities and qualities (or grades) of the commodity. By providing interested users, such as business/investment analysts, with near real-time information concerning the flow of commodities (or disruption in the flow, e.g., embargoes or pirates hijacking oil cargo ship en route to destination) in a global supply chain, the system empowers the users to make informed decisions." ) and use the mathematical model to compute a confidence score (see para [0107], "The APEX module is used to create and edit commodity flows and provides intelligent auto suggestions. Analysts can use the application to 
Leidner, however, does not specifically disclose a sustainability standard.  In analogous art, Rothley discloses the following limitations:
for meeting a sustainability standard, to the supplier based on the target data, the score reflecting trade and environmental practices of the supplier in the industry (see para [0026], [0029], [0031], showing KPIs, ratings and scores for suppliers based on standards and rules where para [0018] specifies sustainability standards), where the computed confidence score of a respective supplier in the supply chain network reflects a level of trustworthiness in the supply chain network (see para [0028]-[0029], showing percentages for KPIs that refelect trustworthiness in the 
It would have been obvious to one or ordinary skill in the art at the time of the invention to include the teachings of Rothley with Leidner because including sustainability standards would enable more effective overall governance of the business processes for an enterprise system (see Rothley, para [0002]-[0004]).    
Moreover, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the method for monitoring business conduct as taught by Rothley in the supply chain intelligence search engine system of Leidner, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 7:
Firther, Leidner discloses the following limitations:
wherein the mathematical model computed by a scoring engine is configured to employ a combination of parameters to produce the score (showing multifactor models )
Leidner does not explicitly disclose wherein the combination of parameters includes a membership parameter and wherein the membership parameter indicates membership or 
wherein the combination of parameters includes a membership parameter and wherein the membership parameter indicates membership or certification of the supplier in a labor or environmental organization (see para [0026], "a system 300 including features consistent with one or more implementations of the current subject matter with regard to a business relationship between a company and a supplier of various products/materials to the company. At the outset, the company's management defines a code of business conduct 302 that can be used for the company itself as well as its suppliers. Cross-organizational teams of the company, which can include human resources members, corporate environment members, purchasing department members, and other members of the company's various departments, can be provided with the code of business conduct 302 and can be obligated to abide by its provisions. The code of business conduct 302 can include a plurality of internal processes, provisions, standards, rules, regulations, etc. 304 that can be specifically applicable to one or more company departments respective members of those departments (e.g., human resources department members 304a) and a plurality of external processes, provisions, standards, rules, regulations, etc. 306. As shown in FIG. 3, the external processes can include company's purchasing department processes, provisions, standards, rules, regulations, etc. 306a, key performance indicator ("KPI") definitions 306b, measures and rules 306c, and tracking 306d. The external processes 306 are also applicable to company's suppliers, customers, etc. The external processes that can be implemented by the 
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the method for monitoring business conduct as taught by Rothley in the supply chain intelligence search engine system of Leidner, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 12:
Further, Leidner discloses the following limitations:
wherein the processor is further configured to apply respective weights to parameters of the combination of parameters (see para [0070],  where likelihood of occurrence can be considered a weight given broadest reasonable interpretation)

Claim 13:
Further, Leidner discloses the following limitations:
wherein the mathematical model is configured to determine whether the supplier passes at least one parameter of the combination of parameters based on the target data and wherein the processor is further configured to implement a data mining process to identify the target data (see para [0063], showing data mining of supplier 
wherein the data mining process includes processing a web link to identify the target data and wherein the processor is further configured to determine whether the supplier passes the at least one parameter based on the target data (see para [0063], "the GSCI may fill a gap in structured supply chain relationship data by looking for triplets (e.g., supplier, consignee, commodity) in linguistic constructs across various text documents and resources, e.g., Thomson Reuters news file/feed, company reports, and Web-based sources."); and
wherein processing the web link includes using real-time website pinging to retrieve underlying web elements that store the target data (see para [0053], "The invention provides methods for creating a dataset that tracks real and near real-time commodity flows as they happen as an input to the GSCI."  and see para [0063], "the GSCI may fill a gap in structured supply chain relationship data by looking for triplets (e.g., supplier, consignee, commodity) in linguistic constructs across various text documents and resources, e.g., Thomson Reuters news file/feed, company reports, and Web-based sources." and see para [0075], "an exemplary commodity data collection and processing system 100 within the overarching Global Supply Chain Intelligence system ("GSCI"). As shown, system 100 includes NDA 102 (Numeric Database Architecture--back-end infrastructure supporting commodity intelligence products, e.g., Thomson Reuters products). NDA 102 provides an SDI (Strategic Data Interface) feed 104 (e.g., data distributed through FTP uploads as SDI formatted files) to serve data to Commodity Data and Trading 

Claim 30:
Leidner does not specifically disclose providing a recommendation.  In analogous art, Rothley discloses the following limitations:
further comprising a human-machine interface (see para [0045], showing explicitly the interface), wherein the processor is further configured to provide a recommendation to a user via the human-machine interface, and wherein the recommendation is for using the supplier to obtain a resource (see para [0031], "The engine 504 can be configured to monitor conduct by entities that are doing business with the company (e.g., company's suppliers) or any other events that may be related to the company and entities that are doing business with the company. Upon receiving information concerning an event that may be of interest to the company, the rules engine 504 generates an alert 506 and provides alert information 508 to the company's risk management tool 530. The risk management tool 530 can analyze the information received and determine 
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the method for monitoring business conduct as taught by Rothley in the supply chain intelligence search engine system of Leidner, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 5-6, 26-27 are rejected under 35 U.S.C. 103(a) as being unpatentable over Leidner and Rothley, as applied above, and further in view of Tran et al. (US 20180078843 A1)


Claim 5:
Leidner does not specifically disclose wherein the sustainability standard represents a labor, health, safety, or environmental sustainability standard, or a combination thereof.  In analogous art, Rothley discloses the following limitations:
wherein the sustainability standard represents a labor, health, safety, or environmental sustainability standard, or a combination thereof (see para [0018], "These standards can be implemented in various areas, including, political, environmental, financial, legal, and/or any other areas. Non-limiting examples of standards can include UN Global Compact, BSCI, SA8000, Sustainability Standards, and/or any other standards.").
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the method for monitoring business conduct as taught by Rothley in the supply chain intelligence search engine system of Leidner, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Leidner and Rothely, however, do not specifically disclose wherein the industry is a fashion industry and the supply chain network is a fashion supply chain communications network.  In analogous art, Tran discloses the following limitations:
wherein the industry is a fashion industry and the supply chain network is a fashion supply chain communications network (see para [0214]-[0218], showing blockchain network for the supply chain and see para [0326], showing context of fashion industry)

Moreover, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the system for blockchain smart contracts as taught by Tran in the Leidner and Rothley combination, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 6:
Leidner and Rothely, however, do not specifically disclose a consensus algorithm.  In analogous art, Tran discloses the following limitations:
wherein one or more of the nodes in the supply chain network are associated with trustworthiness determined by a consensuses algorithm: the one or more nodes may be associated with respective tokens that compute a confidence score reflecting their level of trustworthiness in the supply chain network (see para [0124], " The present system provides smart contract management with modules that automates the entire lifecycle of a legally enforceable smart contract by providing tools to author the contract so that it is both judge/arbitrator/lawyer readable and machine readable, and ensuring that all contractual obligations are met by integrating with appropriate execution systems, including traditional court system, arbitration 
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the system for blockchain smart contracts as taught by Tran in the Leidner and Rothley combination, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 26-27:
Leidner and Rothely do not specifically disclose mining data stored on the blockchain network.  In analogous art, Tran discloses the following limitations:
wherein the apparatus is coupled to a blockchain network (see para [0121], "Blockchain token ownership is immediately transferred to a new owner after and wherein the data mining process includes mining data stored on the blockchain network (see para [0151], [0312], showing mining dating from the block chain such as transactions)
wherein processor is electronically coupled to a blockchain network in communication with the supply chain network (see para [0212], showing block chain network for the context of supply chain); and wherein the processor is further configured to execute a smart contract, the smart contract configured to register participants of the supply chain network (see para [0279], " Terms in the smart contract can regulate registering new identities or changing the mapping of existing ones."); where the blockchain network is a portion of a supply chain monitoring system (see para [0235], especially "In some configurations, the circuit may continue to report geolocation data as it moves through the supply chain and transportation chain. For example, after manufacturing, the entry may include various shipping points, the last entry is for the Retailer, XYZ. This entry or record may be generated, for example, when the label is scanned if the label is generated and/or affixed by the retailer.")
wherein the smart contract is further configured to register factory location information of the supplier, capacity information of the supplier, or the score of the supplier, or a combination thereof, on the blockchain network (see para [0222]-[0223], "the GPS sending/receiving module may be utilized to obtain or receive a geo-fence. The geo-fence may indicate the boundaries of the factories or 
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the system for blockchain smart contracts as taught by Tran in the Leidner and Rothley combination, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 9 is rejected under 35 U.S.C. 103(a) as being unpatentable over Leidner and Rothley, as applied above, and further in view of Psota et al. (US 2015/0073929 A1) (hereinafter Psota).

Claim 9: 
Further, Leidner discloses the following limitations: 
the combination of parameters further includes a material ranking (see para [0073], "manufacturing concerns may likewise be interested in tracking commodity flows 
Leidner, however, does not specifically disclose wherein the combination of parameters further includes a location parameter and wherein the location parameter indicates a country risk on the supplier supplying to a given country.  In analogous art, Rothley discloses the following limitations:
wherein the combination of parameters further includes a location parameter and wherein the location parameter indicates a country risk on the supplier supplying to a given country, the country risk based on an international labor organization country risk assessment for the given country (showing a factor can be what happens in other countries and violating child labor laws where it would be obvious to one of ordinary skill in the art that this is reflects a country risk based on an international labor country risk assessment in order to use the government standard used in para [0006]);
each buyer score based on an assessment of respective corporate social responsibility and engagement effort of the buyer in sustainable labor and environmental practices (see para [0018], "it may be important for a company (or 
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the method for monitoring business conduct as taught by Rothley in the supply chain intelligence search engine system of Leidner, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Leidner and Rothley do not specifically disclose a curated list the buyers in the curated list associated with buyer score.  In analogous art, Psota discloses the following limitations:
the combination of parameters further includes a buyer parameter and wherein the buyer parameter indicates whether the supplier supplies to buyers in a curated list the buyers in the curated list associated with buyer scores (see para 
It would have been obvious to one or ordinary skill in the art at the time of the invention to include the teachings of Psota with Leidner and Rothley because including a curated list for the buyers will provide more certainty and reliability in the supply chain (see Psota, para [0008]).        
Moreover, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the system for a transaction facilitating marketplace platform as taught by Psota in the Leidner and Rothley combination, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have .

Claims 16 and 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Leidner and Rothley, as applied above, and further in view of Tuchman et al. (US 2016/0162588 A1) (hereinafter Tuchman)

Claim 16:
Leidner and Rothely do not specifically disclose Server-Side jQuery.  In analogous art, Tuchman discloses the following limitations:
wherein, in an event a web element of the underlying web elements is known, the data mining process further includes processing the web element using Server-Side jQuery (see para [0419], showing use of jquery for the interface for a system that as the abstract shows, is for insights from large volumes of data which is considered data mining); and 
wherein, in an event a web element of the underlying web elements is not known, the data mining process further includes parsing a webpage, accessed via the web link (see para [0442], showing parsing of web links), wherein the parsing includes extracting data and sending the data extract to a Python text processing server for identifying the target data from the data sent ( see para [0416], showing server component can allow for Pyton ).
It would have been obvious to one or ordinary skill in the art at the time of the invention to include the teachings of Tuchman with Leidner and Rothley because using more specific software tools can optimize queries (see Tuchman, para [0022]).        
Moreover, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the method for insight discovery and presentation from structured and unstructured data as taught by Tuchman in the Leidner and Rothley combination, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 18:
Further, Leidner discloses the following limitations:
the at least one machine learning method system configured to determine whether the supplier is mentioned in the web page and, in an event the supplier is mentioned, the machine learning method is further to configured to determine whether the supplier is mentioned with a positive or negative reference (see para [0087], "The risk, as discussed in more detail below, will be interpreted as either positive, negative or neutral, and assigned respective polarizations, e.g., scores of +1, -1, and 0. The score may be derived from text and/or metadata from news/media and may apply a predefined or learned lexicon-based risk taxonomy 
Leidner and Rothely do not specifically disclose wherein the Python text processing server.  In analogous art, Tuchman discloses the following limitations:
wherein the Python text processing server is configured to use at least one machine learning method (see para [0022], showing optimizing queries and see para [0350], showing tokenizing search text into terms, which is a type of 
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the method for insight discovery and presentation from structured and unstructured data as taught by Tuchman in the Leidner and Rothley combination, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 19, 21, 24-25 are rejected under 35 U.S.C. 103(a) as being unpatentable over Leidner and Rothley, and Tuchman, as applied above, and further in view of Nixon et al. (US 2017/0102678 A1) (hereinafter Nixon).

Claim 19:
Leidner and Rothley, and Tuchman do not specifically disclose wherein, in an event the PDF document is a report.  In analogous art, Nixon discloses the following limitations:
wherein the data mining process includes processing a portable document format (PDF) document, accessed via a link, to identify the target data (see para [0133], "one or more data engines 102x support large scale data mining and data analytics on multi-dimensional data including real-time continuous values, event collection, batch data collection, operator rounds data, and/or other data. A distributed data engine 102x may be configured to perform one or more data analytics on its 
wherein, in an event the PDF document is a report, the data mining process includes: using at least one machine learning method to check for reference to the supplier in the report and, in an event the supplier is referenced, the data mining process further includes sending the PDF document to a JAVA server, the JAVA server configured to determine whether the PDF document includes one or more PDF tables (and see para [124], showing the event data and be supply chain data see para [0133] and see para [0363], showing tables via "The data sources may 
It would have been obvious to one or ordinary skill in the art at the time of the invention to include the teachings of Nixon with Leidner, Rothley and Tuchman because including pdf data provides more ways to coordinate the data for analysis and actions (see Nixon, para [0003]-[0008]).        
Moreover, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the method for insight discovery and presentation from structured and unstructured data as taught by Nixon in the Leidner, Rothley and Tuchman combination, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 21, 24-25:
Further, Leidner discloses the following limitations:
wherein the data mining process includes processing text content to identify the target data and wherein the processor is further configured to determine whether the supplier passes the at least one parameter based on the target data (see para and 
wherein the data mining process includes mining web links for the target data on a scheduled basis (see para [0053], "The invention provides methods for creating a dataset that tracks real and near real-time commodity flows as they happen as an input to the GSCI."  and see para [0063], "the GSCI may fill a gap in structured supply chain relationship data by looking for triplets (e.g., supplier, consignee, commodity) in linguistic constructs across various text documents and resources, e.g., Thomson Reuters news file/feed, company reports, and Web-based sources." and see para [0075], "an exemplary commodity data collection and processing system 100 within the overarching Global Supply Chain Intelligence system ("GSCI"). As shown, system 100 includes NDA 102 (Numeric Database Architecture--back-end infrastructure supporting commodity intelligence products, e.g., Thomson Reuters products). NDA 102 provides an SDI (Strategic Data Interface) feed 104 (e.g., data distributed through FTP uploads as SDI formatted files) to serve data to Commodity Data and Trading Analytics System 106, e.g., Thomson Reuters Point Carbon. The data from NDA 102 relates to the commodity flow application (Flowzone) and in one exemplary manner there are several layers involved in preparing, delivering and processing the Flowzone data within system 106. Known methods for configuring data acquisition/storage/view layers and related schema may be used to most effectively prepare, deliver and 
Leidner and Rothley, and Tuchman do not specifically disclose wherein, in an event it is determined that the PDF document does include the one or more PDF tables, the processor is further configured to identify and extract the target data from the one or more PDF tables.  In analogous art, Nixon discloses the following limitations:
wherein, in an event it is determined that the PDF document does include the one or more PDF tables, the processor is further configured to identify and extract the target data from the one or more PDF tables (see para [0133], "one or more data engines 102x support large scale data mining and data analytics on multi-dimensional data including real-time continuous values, event collection, batch data collection, operator rounds data, and/or other data. A distributed data engine 102x may be configured to perform one or more data analytics on its locally collected data, and/or on data collected by other DDEs 102x. For example, a DDE 102x may include various tools that operate on structured data (e.g., time series and tabular data stored in memory, relational, and/or non-relational databases, or that is streamed) as well as unstructured data (e.g., pdfs). Additionally, a DDE 102x may support any one or more desired target environments and execute respective target code therein (e.g., Java, C#, R scripts, Python scripts, Matlab.RTM. scripts, Statgraphics, etc.). The DDE 102x may perform learning algorithms (e.g., partial least square regression, principle component analysis, etc.), classification techniques (e.g., random forest, pattern recognition, etc.), 
wherein the data mining process includes mining web links, PDF documents, or text content to identify and extract the target data (see para [0133], [0137], showing data mining large data and extracting and using PDF); and 
wherein the data mining process includes storing the target data in an Object Storage database with a timestamp of the storing (see para [0295], "An input comprising one or more raw data input records 102 may, in one implementation, comprise raw text records, JSON records, and/or the like with metadata such as, but not limited to, timestamp, username, location, and/or the like (e.g., social media comment, other forms of unstructured text). The input comprising one or more raw data input records 102 may, in one implementation, be passed to downstream components")
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the method for insight discovery and presentation from structured and .

Claim 29 is rejected under 35 U.S.C. 103(a) as being unpatentable over Leidner and Rothley, as applied above, and further in view of Bodorik et al. (US 2020/0211005 A1) (hereinafter Bodorik)

Claim 29:
Leidner and Rothley do not specifically disclose wherein an attestation of correctness or incorrectness of the capacity information of the supplier is registered to the blockchain network.  In analogous art, Bodorik discloses the following limitations:
wherein an attestation of correctness or incorrectness of the capacity information of the supplier is registered to the blockchain network, the attestation registered by at least one validator configured to examine capacity data that has been entered into the blockchain network and validate correctness thereof (see para [0156], "An example of an alternate embodiment is that the PFTS 110 may be used without recording the information about the item-sets on the blockchain--that is, trading activities transactions are simply recorded on the blockchain. In another alternate embodiment (in which information about the item-sets is recorded on the blockchain) the system may validate the request for correctness 
It would have been obvious to one or ordinary skill in the art at the time of the invention to include the teachings of Bodorik with Leidner and Rothley because tracking the capacity data will provide more correlation and confidence among the companies in a supply chain (see Bodorik, para [0003]-[0012]).          
Moreover, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the system for tracking flow of goods in supply chains as taught by Bodorik in the Leidner and Rothley combination, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.


Claims 55 is rejected under 35 U.S.C. 103(a) as being unpatentable over Leidner, Rothley and Tran, as applied above, and further in view of Bodorik et al. (US 2020/0211005 A1) (hereinafter Bodorik)

Claim 55:
Leidner and Rothley do not specifically disclose registering factory location information of the supplier, capacity information of the supplier, or the score of the supplier, or a combination thereof, on the blockchain network.  In analogous art, Tran discloses the following limitations:
registering factory location information of the supplier, capacity information of the supplier, or the score of the supplier, or a combination thereof, on the blockchain network (see para [0222]-[0223], "the GPS sending/receiving module may be utilized to obtain or receive a geo-fence. The geo-fence may indicate the boundaries of the factories or it may represent a predefined area around and including the smart phone. The app can read the tag ID and associate manufacturing information including geolocation with a blockchain entry. This is done for each stage of manufacturing and also for each shipping transit points until the retailer point." and see para [0225], "The success of the system relies on the registration of identities and recording of transactions and information. This enables actors on the supply chain to carry and prove the defining attributes of their material products to any actor further along the chain.")
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the system for blockchain smart contracts as taught by Tran in the Leidner and 
Leidner, Rothley and Tran, however, do not specifically disclose examining capacity data of the supplier entered into the blockchain network and validating correctness.  In analogous art, Bodorik discloses the following limitations:
the processor executing processes to examine capacity data of the supplier entered into the blockchain network and validating correctness thereof: and the processor registering an attestation of correctness or incorrectness of the capacity information validated to the blockchain network: and the processor causing a recommendation to be delivered to a user device, wherein the recommendation is for using the supplier to obtain a resource (see para [0156], "An example of an alternate embodiment is that the PFTS 110 may be used without recording the information about the item-sets on the blockchain--that is, trading activities transactions are simply recorded on the blockchain. In another alternate embodiment (in which information about the item-sets is recorded on the blockchain) the system may validate the request for correctness and completeness of request parameters and then ensure that there is sufficient material (quantity, volume, weight) available to fulfill the transaction. If there are errors in the input parameters or insufficient material/items, then the transaction request is unsuccessful and the returned is an error message indicating the reason for failure. In this embodiment information about item-sets stored on the blockchain 
It would have been obvious to one or ordinary skill in the art at the time of the invention to include the teachings of Bodorik with Leidner, Rothley and Tran because tracking the capacity data will provide more correlation and confidence among the companies in a supply chain (see Bodorik, para [0003]-[0012]).          
Moreover, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the system for tracking flow of goods in supply chains as taught by Bodorik in the Leidner, Rothley and Tran combination, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 58 is rejected under 35 U.S.C. 103(a) as being unpatentable over Leidner, Rothley and Tran, as applied above, and further in view of Leonard et al. (US 2019/0258999 A1) 

Claim 58:
Leidner, Rothley and Tran do not specifically disclose an RFP.  In analogous art, Leonard discloses the following limitations:
wherein the processor is directed to securely handle an RFP from the blockchain network (see para [0052], "at least one multi-party ledger-based blockchain system can be utilized by the system 100 for storing and managing, for example, including: transmitting an RFP request from a client device in the supply chain network to an attestation server, the RFP request being signed and securely transmitted from a trusted entity in the blockchain network (see para [0054], "Each record for each respective carrier may additionally include a unique ID for identifying the RFP."); 
receiving at the attestation server the securely transmitted RFP, the assertion server configured with a consensus of the trustworthiness of respective nodes of the transaction network (see para [0019], "an exemplary process of generating a trust score and/or a consensus for vehicle location information can be represented by a flowchart. An exemplary trust score updating process begins in step 300 when the computer system 100 receives a "trigger signal" from a carrier (or from a vehicle directly) that a shipment/delivery status has changed. For example, the computer system 100 can receive a "shipment status update" that (1) a carrier has "accepted" a contract to deliver a package, (2) that the carrier is "en route" to pick up the package, (3) that the package has been "picked up", (4) that the package is "in transit" to the delivery location, and (5) that the package has been "delivered". That computer system 100 may, on a per-delivery basis store such statuses as 
in response to determining which supply nodes in the blockchain network meet a threshold level of trustworthiness, allowing the RFP to be transmitted to one or more of the supply nodes meeting the threshold, the transmitted RFP request returning a response from one or more of the respective nodes having met the threshold level of trustworthiness (see para [0043], "the verifiable information is combined to produce a trust score that, in step 350, is compared to a threshold. If the score exceeds the threshold (for a positive threshold) (or is less than the threshold for a negative threshold), the system indicates in step 360 that there is a consensus as to the vehicle's location, and the consensus (and optionally the underlying data used to achieve the consensus) are written to at least one distributed blockchain ledger that corresponds to communications between contract participants only (or onto at least one distributed blockchain ledger that is publicly accessible but for which the data is encrypted in a manner in which only contract participants can unencrypt the data). If a comparison of the score and the threshold indicates that there is not a consensus, then the system passes control to step 330 to record and/or indicate that there is no consensus."); and 
transmitting the response to the client device in the supply chain network, the response being signed and securely transmitted from blockchain network (see para [0053], "lot of effort in analyzing their freight network to determine competitive rates. As shippers and carriers exchange key information in a shared 
It would have been obvious to one or ordinary skill in the art at the time of the invention to include the teachings of Leonard with Leidner, Rothley and Tran because including request for proposals provides more specifity for delivery and verifying shipments (see Leonard, para [0003]-[0006]).   
Moreover, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the real time detention avoidance system as taught by Leonard in the Leidner, Rothley and Tran combination, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUJAY KONERU whose telephone number is 571-270-3409. The examiner can normally be reached on Monday-Friday, 9 am to 5 pm.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on 571- 270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUJAY KONERU/
Primary Examiner, Art Unit 3624